Citation Nr: 1136278	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and wife.



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The appellant served in the Texas National Guard.  The appellant had a period of active duty for training from July 1966 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 21, 2011 in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The appellant had a bilateral hearing loss disability during his period of active duty.  

2.  Tinnitus has been found to have begun during active duty and has continued to the present.

3.  The appellant's Meniere's disease is as likely as not attributable to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving reasonable doubt in the appellant's favor, tinnitus was incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Resolving reasonable doubt in the appellant's favor, Meniere's disease was incurred in active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the issues on appeal, the Board concludes that the law does not preclude the Board from adjudicating the appellant's claims.  This is so because the Board is taking action favorable to the appellant by granting service connection for bilateral hearing loss, tinnitus, and Meniere's disease.  Further discussion of VA's duties to notify and assist is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

The term 'veteran' is defined, in relevant part, as 'a person who served in the active military, naval, or air service . . . .' 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  'The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.'  38 U.S.C.A. § 101(24).  The term 'active duty for training' includes, 'in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under' certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term 'inactive duty for training' includes, '[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under 'certain sections of title 32, United States Code, including section 502. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the appellant does not have any periods of active duty and accordingly he is not a 'veteran' under the law.  As to his service in the Army National Guard, he is not a 'veteran' unless or until it is shown that he 'was disabled . . . . from a disease or injury incurred or aggravated in line of duty 'during a period of active duty for training (ACDUTRA) or unless or until it is shown that he 'was disabled . . . . from an injury incurred or aggravated in line of duty' during a period of inactive duty for training (INACDUTRA). If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered 'active military service' and the person is then considered a 'veteran' for that period of service.

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active or inactive duty for training.  The effect is that an individual who has served only on active or inactive duty for training must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the threshold for normal hearing is from 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Bilateral hearing loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to service connection for bilateral hearing loss.

The March 2009 VA examination report shows that the appellant currently has a bilateral hearing loss disability.  38 C.F.R. § 3.385.  The appellant states that his current hearing loss is related to his period of ACDUTRA.  During his March 2011 hearing, the appellant testified that he was trained in field artillery and that he was an ammunition handler for cannons or howitzers.  He stated that he was trained at Fort Sill Artillery base from September 1966 to November 1966.  He said that he noticed his hearing problems during active duty and they have worsened over the years.  

The personnel records show that the appellant was assigned a military occupational specialty (MOS) of ammo handler although it is unclear as to whether the appellant was assigned these duties during his period of ACDUTRA.  Nonetheless, the report of examination dated in October 1966 (during the verified period of ACDUTRA) reveals the following audiometric findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
-
35 (40)
LEFT
5 (20)
10 (20)
10 (20)
-
35 (40)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  The ASA results are the figures on the left of each column and are not in parentheses.  The converted standards set by the ISO-ANSI are represented by the figures in parentheses.  These converted audiometric results indicate that the appellant had a bilateral hearing loss disability in accordance with VA regulations during his period of ACDUTRA.  See 38 C.F.R. § 3.385.

In May 2007, the appellant was afforded a VA examination.  The examiner did not review the claims file, but noted that the appellant reported military service where he served as an ammunition handler.  The examiner opined that the most likely etiology of the hearing loss was cochlear damage caused by acoustic trauma/noise exposure.  

In August 2007, the appellant was afforded another VA examination.  The examiner reviewed the claims file and noted that there was only National Guard training.  The examiner also explained that there was questionable unprotected noise history.  The examiner opined that it was unlikely that the hearing loss is service-connected and most likely secondary to endolymphatic hydrops.  

Finally, the appellant was afforded a VA examination in March 2009.  The examiner reviewed the claims file and noted that hearing loss was first reported to a family physician in 1984.  The appellant was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that hearing loss was not caused by or a result of artillery training because hearing loss was not mentioned in any documents until the 1980s and at that time, it was categorized as mild.  However, the examiner did not appear to note the October 1966 audiometric findings which reveal that the appellant had a bilateral hearing loss disability during his period of ACDUTRA.   Thus, the March 2009 VA examiner's opinion is not persuasive.  

In a March 2009 letter, the appellant's private physician, Dr. D.H., explained that the appellant was a patient under his care.  Dr. D.H. explained that the appellant's significant hearing loss began when he was relatively young, but distinctly began after he had a three month period of training in the U.S. Armed Services.  In particular, he was trained in an artillery unit and during that time, he was exposed to heavy artillery including not only much gunfire of pistols, of machine guns and other larger munitions but also very loud explosives and heavy artillery, all of which would have caused significant potential injury to the ear without any ear protection.  Given the early beginnings of the hearing loss and the advanced degree of the hearing loss, Dr. D.H. opined that with the appellant's experience with loud noise exposure in his Armed Services training very likely and with little doubt contributed to his hearing loss.  

In addition, the appellant's private physician, Dr. M.R., submitted a letter in September 2010 addressing the likely etiology of the appellant's hearing loss.  Dr. M.R. explained that he carefully reviewed the appellant's history, claims file, buddy letters, summary of history and pertinent symptomatology, timeline summary of symptoms and case summary, peer reviewed medical literature, and his own medical notes.  He noted that the appellant was subjected to at least three months of military artillery noise exposure while training for the Army National Guard from 1965 to 1975.  Dr. M.R. noted the findings on the examination report dated in October 1966 wherein it was noted that he had 35 decibels of hearing loss in each ear at 4000 Hertz.  He explained that this is significant high frequency hearing loss and, more likely than not, indicates discordant outer hair cell damage.  It was clear that the appellant suffered outer hair cell trauma with all of the likely neurochemical and neurophysical effects based on current knowledge of acute and chronic noise effects on the inner ear as far back as 1965 to 1966.  It was acknowledged that the appellant was very clear in his medical history that in the latter part of 1966, after receiving three months of active Army artillery training, he started to have the onset of attacks of ear fullness, tinnitus, vertigo, dizziness, gait and balance disorder, and fluctuation in hearing.  Dr. M.R. listed a diagnosis of left anacusis (sensorineural deafness) and right-sided hearing loss, mild sloping to severe, sensorineural type, chronic.  Again, Dr. M.R. stated that it was his professional opinion, more likely than not, that the appellant's initial insult to the ears dated back to his military service in 1965-1966.  His inner ear hair cells and other cochlear structures, more likely than not, suffered trauma which triggered hearing loss.  

The Board recognizes the conflicting medical evidence in this case including the negative VA opinions.  However, here, it does not matter whether the appellant's hearing loss is due to noise exposure in service or to some other cause or factor.  This appellant had bilateral hearing loss while he was on active duty.  Therefore, it is not even necessary to determine whether current hearing loss is the result of acoustic trauma or some other injury or to a disease in service because the onset of the current disability was during active duty as shown by his service treatment records.  It is enough that hearing loss had its onset "coincident with service in the Armed Forces" for service connection to be granted.  38 C.F.R. § 3.303(a).  "This may be accomplished by affirmatively showing inception . . . during service . . . ."  Id.

In other words, where the disability for which service connection is sought had its onset or "inception" in active service, it is not necessary for the appellant to advance a theory of causation such as acoustic trauma or noise exposure or ear infections or anything else.  He is only required to show that "a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  In this case, the service treatment records show that hearing loss was incurred coincident with active duty, and his hearing loss has been shown by recent VA audiometric testing to be of such severity now to meet the VA requirements for a current hearing loss "disability" under 38 C.F.R. § 3.385.  Accordingly, service connection must be granted for bilateral hearing loss.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.383.

Tinnitus

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the appellant, the Board concludes that the appellant is entitled to service connection for tinnitus.

The current medical evidence of record shows that the Veteran is diagnosed with tinnitus.  See March 2009 VA examination report.  

The appellant's service treatment records are absent for findings of tinnitus.  In fact, the first medical indication of tinnitus was not until post-service treatment records dated in 1977.  Nevertheless, the absence of treatment for, or medical evidence of, a claimed disability is not always fatal to the claim.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the appellant has since stated that he has experienced ringing in his ears ever since active duty.  The appellant is competent to report that he has experienced ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, the Board finds that there is no reason to question the appellant's credibility with respect to his reports of ringing in his ears since active duty and his reports of noise exposure.  Thus, under the facts presented here, the Board finds the appellant's statements that he has experienced ringing since service to be persuasive.   

In addition, the appellant's private physician, Dr. M.R., noted that he reviewed the appellant's claims file, buddy letters, summary of history and pertinent symptomatology, timeline summary of symptoms and case summary, peer reviewed medical literature, and his own medical notes.  Dr. M.R. explained that the appellant was subjected to at least three months of military artillery noise exposure while training for the Army National Guard.  It was noted that the appellant had significant high frequency hearing loss on separation from active duty.  Dr. M.R. diagnosed the appellant with tinnitus and opined that it was more likely than not, that the appellant's initial insult to the ears dates back to his military service in 1965-1966 onward.  The inner ear hair cells and other cochlear structures, more likely than not, suffered trauma which triggered tinnitus.  

In August 2007, the appellant was afforded a VA examination.  The examiner noted that the appellant currently had tinnitus and the most likely etiology of the tinnitus was probable endolymphatic hydrops.  

The appellant was afforded another VA examination in March 2009.  The examiner reviewed the claims file and diagnosed the appellant with tinnitus.  The examiner opined that tinnitus was not caused by or a result of artillery training.  The rationale for the opinion given was that hearing loss and tinnitus was not mentioned in any documents until the 1980s and at that time it was categorized as "mild."  The Board finds that the March 2009 VA examination is inadequate because tinnitus and hearing loss were mentioned in records dated in 1977.  However, a remand for a new VA examination is not needed as there is an approximate balance of positive and negative evidence necessary to determine this matter.  Mariano, 17 Vet. App. at 312.

Resolving reasonable doubt in favor of the appellant, the Board will grant service connection for tinnitus.  In balancing this evidence, the Board finds that the appellant has a current diagnosis of tinnitus that has been linked to his active duty.  There is credible and competent lay evidence of tinnitus; competent medical evidence that the appellant currently has tinnitus; and medical opinion evidence indicating at a minimum that the appellant's tinnitus is at least as likely as not caused by in-service acoustic trauma.  The Board finds the appellant's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the appellant's favor.  Accordingly, the Board concludes that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Meniere's disease

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the appellant, the Board concludes that the appellant is entitled to service connection for Meniere's disease.

The medical evidence of record shows that the appellant has a current diagnosis of Meniere's disease.  See September 2010 letter.    

The service treatment records are absent for any notations or documentation related to Meniere's disease.  There are also no complaints regarding dizziness, lightheadedness, or vertigo.  However, as discussed above, the report of examination dated in October 1966 (during the verified period of ACDUTRA) shows findings of bilateral hearing loss and the appellant has credibly attested to his in-service noise exposure.  In addition, the appellant has also testified that he had spells of dizziness during his period of active duty and continued to experience dizziness, vertigo, and lightheadedness over the years.  The appellant's wife also testified that she witnessed the appellant experiencing spells since 1967 in which he had dizziness and off balance.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the appellant is competent to give evidence about what he experienced; i.e., that he has had dizziness, vertigo, and lightheadedness since active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The appellant's private physician, Dr. M.R., submitted a letter in September 2010 addressing the likely etiology of the appellant's Meniere's disease.  Dr. M.R. explained that he carefully reviewed the appellant's history, claims file, buddy letters, summary of history, and pertinent symptomatology, timeline summary of symptoms and case summary, peer reviewed medical literature, and his own medical notes.  It was noted that the appellant was subjected to at least three months of military artillery noise exposure while training for the Army National Guard from 1965 to 1975.  Dr. M.R. noted that the appellant had significant high frequency hearing loss on examination in October 1966 which, more likely than not, indicates discordant outer hair cell damage.  The appellant was very clear in his medical history that in the latter part of 1966 after receiving three months of active Army artillery training, he started to have the onset of attacks of ear fullness, tinnitus, vertigo, dizziness, and balance disorders.  He also had nausea and vomiting with these attacks.  Dr. M.R. explained that the appellant described classic symptoms for Meniere's disease or endolymphatic hydrops, a condition which can be triggered by noise in those who are susceptible.  Dr. M.R. stated that he initially thought the appellant may have had delayed endolymphatic hydrops where the acute Meniere's attacks follow after deafness sets in.  In his case, he started having attacks in the service, when his hearing was still intact but likely fluctuating.  Dr. M.R. opined that the noise and stress of military training could be sufficient to trigger Meneire's disease.  What Dr. M.R. did not know is why the appellant's physiology and genetic makeup is such that he was more sensitive to this trauma when other soldiers exposed to similar stresses and noise trauma may not have developed Meniere's or delayed endolymphatic hydrops.  Dr. M.R. opined that it was more likely than not that the appellant's military noise exposure in 1966 was the trigger for the first signs of Meniere's disease.  At that time, it is probable, more likely than not, that he suffered tinnitus and high frequency hearing loss from noise trauma and that noise and stress together triggered Meniere's attacks.  The appellant was diagnosed with left-sided Meniere's disease, chronic.  The Board finds that Dr. M.R.'s opinion is thorough, well reasoned, and based on a review of the claims file and the pertinent medical evidence of record.  Therefore, the Board finds that Dr. M.R.'s opinion is persuasive.  

The appellant was also afforded VA examinations in August 2007 and March 2009; however, the examiners did not provide opinions regarding the etiology of the appellant's Meniere's disease.  

The Board acknowledges that it could remand the case for a VA examination that addresses the etiology of the appellant's diagnosed Meniere's disease.  However, Dr. M.R.'s report references the evidence of record including the appellant's statements and is based on examination of the appellant and expertise in neurology, oto-neurology, and medical otology and neuro-otology.  Given that Dr. M.R. discussed the appellant's credible account of in-service acoustic trauma and given that the opinion is favorable to the claim, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the appellant's Meniere's disease manifested during active duty.  Therefore, remand is not necessary here to obtain another medical opinion to decide whether entitlement arose later than the date of claim as Dr. M.R.'s record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Resolving any benefit of the doubt in favor of the appellant, the Board will grant his claim for service connection for Meniere's disease.  38 U.S.C.A. § 5107(b).










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for Meniere's disease is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


